Opinion by
Walker, J.
The only witness called by the plaintiff testified he had been manager of the importer’s business in the manufacture of horse-racing equipment for 14 years and that the imported saddletrees were used exclusively in the manufacture of Newmarket saddles and are always made in part of pigskin. Some testimony was taken as to the value of the saddles but the court held it was their view that it was unnecessary to determine the question of value since plaintiff failed to establish any value except that in the United States, which is over ■$40 each, and since it clearly appeared that the saddletrees in issue are parts of saddles, which are specially provided for, viz, pigskin saddles. Hence they are excluded from the provision for “saddles * * * not specially provided for, parts thereof.” On the record presented the protest was overruled.